[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The defendant Town of Monroe requests this court to dismiss this case on the ground the court lacks subject matter jurisdiction. The motion is denied because this court has jurisdiction over the subject matter of the second count.
The plaintiff has joined an appeal from the Board of Tax Review with an application for relief from a wrongful assessment. The first action is filed pursuant to General Statutes § 12-117a. The second is filed pursuant to § 12-119. While such joinder appears to be improper, see West Haven v. Aimes, 123 Conn. 543, 549
(1938), this issue is not presented by the pleadings before the court.
The defendant claims this court does not have jurisdiction of this case because the plaintiff failed to file the tax appeal within the two month period prescribed by § 12-117a. This court does, however, have jurisdiction over the application for relief from a wrongful assessment filed under § 12-119. The application was timely commenced within one year from the date as of which the property was last evaluated for purpose of taxation. Moreover, the limitation period of one year contained in § 12-119 is not a jurisdictional prerequisite as is the limitation period in § 12-117a. It is an ordinary statute of limitation and must be plead as a special defense. Wilson v. Kelley, 224 Conn. 110, 123
(1992).
The motion to dismiss is denied.
THIM, JUDGE CT Page 6777